DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed on December 08, 2021 in response to the Office Action mailed on October 15, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US 2011/0145082) in view of Yovin (US 2013/0268378).
With respect to claims 1, 9 and 16 Hammad discloses a transaction processing system, the system comprising: one or more processors (paragraph [0007]); and
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (paragraph [0007]), cause the system to:
and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to: 
receive, from a user device, user receipt preferences comprising rules that specify whether a user wants a receipt, or does not want the receipt (paragraphs [0023], [0061] – [0062]); 
receive, from a merchant device, a purchase authorization request associated with an attempted purchase (paragraphs [0007] – [0008]); 
responsive to determining the receipt status may be associated with the attempted purchase (paragraphs [0061] – [0062]):
determine whether the receipt status indicates that the user wishes to receive the receipt, and either: set a receipt flag to indicate that the merchant device should provide the user with the receipt, or responsive to determining the receipt status indicates that the user wants to determine at the point of sale: set the receipt flag to indicate the merchant device should attempt to initiate a direct wireless communication session with the user device (paragraphs [0023], [0061] – [0062] and [0066]); 
determine that the attempted purchase should be authorized; generate an authorization message comprising the receipt flag and authorization for the merchant device to complete the attempted purchase; and transmit the authorization message to the merchant device (paragraph [0066]).

However, Yovin teaches the feature to determine, based on the user receipt preferences, a receipt status (paragraphs [0003] – [0004]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Hammad to include the feature to determine, based on the user receipt preferences, a receipt status, as taught by Yovin in order to facilitate customer’s preferences. 
With respect to claims 2 and 10 Yovin further teaches the feature, wherein the user receipt preferences indicate that the user only wishes to receive receipts when it is determined, based on location data from the user device, that the user device is at least a predetermined distance away from a merchant location (paragraphs [0003] – [0004]).
With respect to claim 3 Yovin further teaches the feature, comprising: receiving, from the user device, Global Positioning System (GPS) data with GPS coordinates for the user device, wherein the GPS coordinates comprise the location data (paragraphs [0003] – [0004]).
With respect to claims 4, 11 and 12 Hamad further teaches the feature wherein the user receipt preferences indicate that the user only wishes to receive receipts from certain types of merchants; and wherein a type of merchant is determined based on a merchant category code (MCC) (paragraphs [0023], [0061] – [0062]).
With respect to claims 5 and 13, Hamad further teaches the feature, wherein the user receipt preferences indicate that the user only wishes to receive receipts for transactions over a predetermined amount (paragraphs [0061] – [0062]).
claims 6 and 15, Hamad further teaches the feature, wherein the user receipt preferences further comprise rules that specify whether the user wants a printed receipt or an electronic receipt (paragraph [0062] and [0077]).
With respect to claim 7, Hamad further teaches the feature further comprising instructions to cause the system to: determine that the user receipt preferences indicate that the user wishes to receive the electronic receipt; and set the receipt flag to indicate that the merchant device should provide the user with the electronic receipt (paragraph [0062] and [0077]).
With respect to claim 8, Hamad further teaches the feature further comprising instructions to cause the system to: receive, from the user device, an address for delivery of the electronic receipt (paragraph [0062]).
With respect to claim 14, Hamad further teaches the feature wherein the receipt preference comprises a fourth option to send receipts for transactions that occur within a predetermined time interval; and wherein the purchase authorization request further comprises a timestamp (paragraph [0063]).
With respect to claim 17, Hamad further teaches the feature, wherein the user device and the payment device are a same device (paragraph [0062]).
With respect to claim 18, Hamad further teaches the feature wherein the receipt status includes an electronic address to deliver the electronic receipt (paragraph [0062]).
With respect to claim 19, Hamad further teaches the feature wherein the payment device is one of: a credit card, a debit card, or a smart card (paragraph [0035]).
With respect to claim 20, Hamad further teaches the feature further comprising: transmitting, to the user device, a request for the receipt status from the user device (paragraph [0062]).
claim 21, Hamad further teaches the feature further wherein the instructions further cause the system to: store a record of the attempted purchase; and update account information of the user (paragraph [0066]).
With respect to claim 22, Hamad further teaches the feature further comprising:
receiving purchase data associated with the attempted purchase, the purchase data comprising one or more of items purchased, services purchased, costs of items purchased, costs of services purchased, or combinations thereof (paragraph [0066]).

Response to Arguments
Applicant's arguments filed on December 08, 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument regarding the amended feature, examiner notes that, paragraphs [0061] and [0062] of Hammad reference discloses the feature stating,
“During enrollment, a consumer 10 may choose preferences for receiving receipts. For example, the consumer 10 may choose one or more of a particular delivery channel, format, file type, conditions for receipts, etc. For example, the consumer 10 may want to receive receipts via his mobile phone, personal digital assistant (PDA), personal computer, and/or other similar devices. The consumer 10 may want to receive receipt in Microsoft Excel or some other format (e.g., a format compatible with a consumer's financial software). The consumer 10 may specify conditions for receipts. For example, the consumer 10 may choose to have receipts delivered according to a particular predetermined frequency, such as after each transaction, once a day, once a week, once a month, etc. The consumer 10 may specify a type of receipt based on a transaction amount. For example, the consumer 10 may not want to receive a paper receipt for any transaction under $100. Or, the consumer 10 may want to only receive receipts for business expenses. The consumer 10 may want to receive both a paper and electronic receipt for merchandise that has a warranty or maintenance on it such as merchandise form an electronic store or an appliance store. The consumer 10 may also specify whether or not he wants to receive offers and/or coupons along with his receipt. The consumer 10 may also specify that he wants information regarding reward points included with his receipts”.
Hammad reference also states in paragraph [0062], 
“The consumer 10 may also request a weekly or monthly consolidated report of his receipts/transaction. The consolidated report may include SKU level details of the consumer's purchases. The consumer 10 may request the consolidated reports be delivered electronically or in paper form. The consumer 10 may also specify that he wants a consolidated report by merchant. A consumer 10 may also specify that he would like the consolidated receipt printed at the merchant store. For example, a consumer 10 may go to his local coffee shop several days a week. He may request to get a consolidated receipt at the end of every week when he visits the coffee shop. At the end of each week when he makes his purchase at the coffee shop, he may get a receipt for that purchase and then also get a paper copy of his consolidated receipt with all of his purchases at the coffee shop for the week. In the alternative, the consumer 10 may specify that he does not want any individual receipts, and just wants the consolidated receipt at the end of the week.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687